Title: Philippe André Joseph de Létombe to John Adams: A Translation, 28 February 1781
From: Létombe, Philippe André Joseph de
To: Adams, John



Sir
Paris, 28 February 1781

Ten days ago Mr. Searle gave me the letter that your Excellency had the honor to write me on the 3rd of January. I could not answer it right away because business, events, and a thousand other obstacles prevented me from doing so. But I saw Mr. Searle as often as I could and would like to thank your Excellency for his remembrance to me and for the introduction to such an estimable citizen as Mr. Searle. I regret very much that I will not be able to cultivate our relationship any further because he is leaving for Holland and I am going to America in twelve days.
I ask your Excellency to honor me with the orders for Philadelphia and Boston. Be certain that it will be with much zeal and enthusiasm that I execute my post in America. Again I would like to ask that you recommend me to your compatriots. This would be a great honor. I beg you, sir, to please send the packet along to me as soon as possible in Paris, where I will find it upon my return from a ten-day trip that I must make.
Please, sir, accept my tributes of respect and of a tender attachment with which I am, your Excellency, your very humble and very obedient servant

De LétombeEcuyer, Consul général de France à Boston.Rue de l’Université à Paris.

